DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on May 4, 2022, the applicants have filed a RCE. The applicants have also canceled claims 10 and 11 and furthermore, have amended claims 1 and 20.
3. Claims 1-4, 8-9 and 12-24 are pending in the application.

                              EXAMINER’S      AMENDMENT
4.The following amendment is pursuant to a telephone conversation with applicant’s attorney, Mr. Gabriel Magallanes on May 13, 2022. The following changes have been made in claims:
Cancel claim 23 without prejudice.

                             REASONS       FOR        ALLOWANCE
5. The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 8-9, 12-22 and 24, renumbered as claims 1-18, are allowed since the applicants have amended claims to overcome all previous rejections. The compounds of amended claims are allowable over the prior art since they are neither disclosed nor obvious over the prior art. In the art, Taylor (WO 2021/046382 A1) discloses RIPI inhibitor compounds. The compounds I-9, I-11, I-12, I13, I15, I-17, I-23, I-27 and I-29 to I-32 disclosed on pages 46 and 47 do anticipate the instant compounds. However, this publication does not represent a prior art reference since the effective filing date of this publication and the instant application is identical based on provisional application, 63/001,016 filed on March 27, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625